Citation Nr: 0839982	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Raynaud's syndrome.  


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1952 to August 1954.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska which, in part, denied the veteran's 
service connection claim for Raynaud's syndrome.  

Issues not on appeal

The August 2006 RO decision also denied service connection 
for various cold injury residuals.  The veteran disagreed 
with that decision.  However, in a May 2007 rating decision, 
service connection was granted for residuals of cold injury, 
fingers on left and right hand; residuals of cold injury, 
left and right foot; and residuals of a cold injury, tip of 
nose.  A June 2007 rating decision granted service connection 
for residuals of cold injury, left and right earlobe.  The 
veteran has not disagreed with the assigned disability 
ratings or the effective dates.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection]. 
Therefore, these matters have been resolved and are not in 
appellate status.

The May 2007 rating decision also denied the veteran's claim 
of  entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.  A July 
2007 rating decision granted service connection for an 
adjustment disorder with depressed mood, and an October 2007 
rating decision granted a total disability rating based on 
individual unemployability (TDIU) and eligibility to 
Dependents' Educational Assistance.  To the Board's 
knowledge, the veteran has not disagreed with those 
determinations.  None of those issues is in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

The competent medical evidence does not include a current 
diagnosis of Raynaud's syndrome.


CONCLUSION OF LAW

Raynaud's syndrome was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for Raynaud's syndrome.  
"Raynaud's disease is 'a vascular disorder marked by 
recurrent spasm of the capillaries and esp[ecially] those of 
the fingers and toes upon exposure to cold, characterized by 
pallor, cyanosis and redness in succession, usu[ally] 
accompanied by pain, and in severe cases progressing to local 
gangrene.'  Webster's [Medical Desk Dictionary (1986)] at 
604.  The terms 'Raynaud's phenomenon' or 'Raynaud's 
syndrome' are used to describe 'the symptoms associated with 
Raynaud's disease.'  Id."  See Watson v. Brown, 4 Vet. App. 
309, 310 (1993).

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated May 24, 2006, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the May 2006 letter that VA would assist him 
with obtaining relevant records from any Federal agency, 
including records from the military and VA Medical Centers.  
The letter also specifically indicated receipt of outpatient 
records.  The veteran was also advised in the letter that a 
VA examination would be provided if necessary to decide his 
claim.  With respect to private treatment records, the May 
2006 letter informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letter were copies of VA Form 21-4142, Authorization 
and Consent to Release Information, and the letter asked that 
the veteran complete such so that the RO could obtain private 
records on his behalf.  

The May 2006 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA cannot otherwise get the evidence, we will notify you.  It 
is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b):  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  See the May 24, 2006 letter, 
page 2.  However, the Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendment, which applies to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008, removed the notice provision requiring 
VA to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the May 2006 letter from the RO.  In any event, 
because the veteran's claim is now being denied by the Board, 
elements (4) and (5) are moot.  The Board accordingly finds 
that there is no prejudice to the veteran in the timing of 
the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained VA outpatient treatment 
records of the veteran.  Further, the veteran was afforded a 
VA examination in February 2007.

The Board notes that the veteran's service medical and 
personnel records have not been associated with the claims 
folder (with the exception of the veteran's separation 
examination report), and the National Personnel Records 
Center (NPRC) indicated that these records may have been 
destroyed in a fire at the facility in July 1973.  The Board 
is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein the United States Court of Appeals for the 
Federal Circuit elaborated on the VA's responsibility to 
obtain a veteran's service records.  The Board finds, 
however, that in light of evidence that the records were 
destroyed in a fire there is no reasonable possibility that 
the missing records may be located or recovered, and thus no 
useful purpose would be served in remanding this matter for 
more development.  See the February 2007 NPRC Response 
Information; see also the April 2007 Formal Finding of 
Unavailability. 

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993); see also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

The Board also observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2008).  
The veteran has been accorded the opportunity to present 
evidence and argument in support of his claim.  He has 
declined the option of a personal hearing before the Board.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).
  
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

Initial matter - the missing service medical records

As was discussed above, most of the veteran's service medical 
records are missing and are presumed to have been lost in the 
July 1973 fire at the NPRC.  Efforts to locate additional 
records have been fruitless.

The Court has held that there is a heightened obligation on 
the part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule. 
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996). 

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In this case, as will be discussed immediately below, in-
service cold injury is indicated.  The veteran does not 
appear to contend that Raynaud's syndrome existed in service.  
In any event, the claim is being denied because of a lack of 
evidence that Raynaud's syndrome currently exists.  The 
veteran's service medical records from over a half century 
ago manifestly could not establish current disability.  

Thus, the lack of most of the service medical records, 
although unfortunate, is not critical to the outcome of this 
case.

Discussion

In essence, the veteran contends that he has Raynaud's 
syndrome as a result of exposure to cold conditions while 
stationed in Korea.  

Turning first to Hickson element (2), in this case, the 
veteran's service as an artillerist in Korea during the 
Korean conflict has been confirmed and his exposure to 
extreme cold conditions during that service has been conceded 
by VA.  Indeed, as was noted in the Introduction, service 
connection has been granted for numerous cold-related 
injuries.  Accordingly, Hickson element (2), in-service 
injury, is satisfied.  

Moving to Hickson element (1), current disability, no medical 
evidence on record indicates the veteran has a current 
diagnosis of Raynaud's syndrome.  While the veteran's 
representative argued in an August 2007 statement that no 
examination was conducted to verify the veteran's claim for 
Raynaud's syndrome, the veteran in fact did receive a VA Cold 
Injury Protocol examination in February 2007.  The VA 
examiner considered Raynaud's syndrome in the examination 
report, and pertinently found that the veteran had no history 
of that disease.  See the February 2007 VA examiner's report, 
page 3.  

Specifically, after conducting a thorough physical 
examination of the veteran, the February 2007 examiner 
concluded the veteran had a number of current disabilities 
due to his in-service cold exposure.  Raynaud's syndrome, 
however, was not among the diagnoses rendered.  

Additionally, in a September 2007 VA examination report, a 
different VA examiner referenced the findings of the February 
2007 examination and noted that the veteran's status 
"remains unchanged."  See the September 2007 VA examiner's 
report, page 1.  

The veteran has presented no medical evidence to the 
contrary.  The Board adds that the veteran has had ample 
opportunity to secure medical evidence in his favor and 
submit same to VA.  He has not done so.  See 38 U.S.C.A. § 
5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits]. 

To the extent that the veteran himself and the veteran's 
representative believe that the veteran has Raynaud's 
syndrome, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.               See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered in support 
of the veteran's Raynaud's syndrome claim by him and his 
representative are not competent medical evidence and do not 
serve to establish the existence of a current disability.  

In the absence of any diagnosed Raynaud's syndrome, service 
connection may not be granted.   See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met, and the veteran's claim fails 
on this basis alone.

For the sake of completeness, with respect to Hickson element 
(3), medical nexus, there is no competent medical evidence of 
a relationship between the claimed Raynaud's syndrome and the 
veteran's service.  In light of the lack of any current 
diagnoses, medical nexus would be a manifest impossibility.

Accordingly, Hickson element (3) has not been met, and the 
veteran's claim fails on this basis also.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
Raynaud's syndrome, as elements (1) and (3) of the Hickson 
test have not been met.  Accordingly, the benefit sought on 
appeal is denied.


ORDER

Entitlement to service connection for Raynaud's syndrome is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


